Citation Nr: 0935968	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, to include as secondary to a service-connected left 
knee disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
February 1982, and from August 1989 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
whether or not the Veteran currently has a right foot 
disability which is linked to her service-connected left knee 
disability, and a remand is necessary as to both issues on 
appeal due the presence of outstanding potentially relevant 
records.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non-service-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In this case, the Veteran has not been afforded a VA 
examination to assess whether she has a current right foot 
injury that was either caused, or permanently aggravated 
beyond its normal progression, by the Veteran's service-
connected left knee disability.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2008).  As such, this case should be 
remanded for an etiological opinion as to this issue.

Finally, the Veteran's record contains documents from the 
Veteran's treatment providers which indicate that she has 
applied for disability from the Social Security 
Administration (SSA).  However, it does not appear that the 
complete SSA records are in the claims file.  VA has a 
statutory duty to obtain these records.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of any 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision, if applicable.

2.  Following the association of the any 
available SSA records, the RO/AMC should 
arrange for the Veteran to be scheduled 
for a VA examination in the appropriate 
specialty to determine the nature and 
etiology of any currently-diagnosed right 
foot disorder.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	For each right foot disorder 
identified, is it at least as 
likely as not that the 
disability originated during 
active service.  

b)	For each currently-diagnosed 
right foot disorder, indicate 
whether it is at least as likely 
as not that the disability is 
etiologically related to a 
currently service-connected left 
knee disability.

c)	For each right foot disorder 
identified, state whether it at 
least as likely as not that the 
disorder has been aggravated as 
a result of a service-connected 
left knee disability. 

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and her representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




